Case 4:20-cv-10922-MFL-KGA ECF No. 43, PageID.964 Filed 04/13/21 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

JOHN ISAAC HARRIS,

      Plaintiff,                                           Case No. 20-cv-10922
                                                           Hon. Matthew F. Leitman
v.

DETROIT PUBLIC SCHOOLS
COMMUNITY DISTRICT, et al.,

     Defendants.
__________________________________________________________________/

 ORDER (1) ADOPTING RECOMMENDED DISPOSITION OF REPORT
    AND RECOMMENDATION (ECF No. 34) AND (2) DENYING
     PLAINTIFF’S MOTION FOR A DEFAULT AND DEFAULT
                  JUDGMENT (ECF No. 29)

      On April 13, 2020, Plaintiff John Isaac Harris filed this action against

Defendant Detroit Public Schools Community District (the “DPS”) and others. (See

Compl., ECF No. 1.) In summary, Harris claims that he was harassed, retaliated

against, and fired from a job he held with the DPS. (See id.)

      On January 19, 2021, Harris filed a motion for a default and default judgment

with respect to DPS. (See Mot., ECF No. 29.) Harris argued that DPS had failed to

timely file its Answer to his Complaint. (See id.)

      The motion was referred to the assigned Magistrate Judge, and on March 1,

2021, the Magistrate Judge issued a Report and Recommendation in which she

recommended that the Court deny the motion (the “R&R”). (See R&R, ECF No. 34.)

                                          1
Case 4:20-cv-10922-MFL-KGA ECF No. 43, PageID.965 Filed 04/13/21 Page 2 of 3




The Magistrate Judge concluded that there was “no basis” to enter a default or

default judgment against DPS. (Id., PageID.757.) At the conclusion of the R&R, the

Magistrate Judge informed the parties that if they wanted to seek review of her

recommendation, they needed to file specific objections with the Court within

fourteen days. (See id., PageID.758-759.)

      Harris has not filed any objections to the R&R. The failure to object to an

R&R releases the Court from its duty to independently review the matter. See

Thomas v. Arn, 474 U.S. 140, 149 (1985). Likewise, the failure to file objections to

an R&R waives any further right to appeal. See Howard v. Sec’y of Health and

Human Servs., 932 F.2d 505 (6th Cir. 1991); Smith v. Detroit Fed’n of Teachers

Local 231, 829 F.2d 1370, 1373 (6th Cir. 1987).

      Accordingly, because Harris has failed to file any objections to the R&R, IT

IS HEREBY ORDERED that the Magistrate Judge’s recommended disposition of

Harris’ motion for a default and default judgment is ADOPTED.

      IT IS FURTHER ORDERED that Harris’ motion for a default and default

judgment (ECF No. 29) is DENIED.

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE
Dated: April 13, 2021




                                         2
Case 4:20-cv-10922-MFL-KGA ECF No. 43, PageID.966 Filed 04/13/21 Page 3 of 3




       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on April 13, 2021, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                       3
